Citation Nr: 0714626	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-02 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic low back 
disability.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel










INTRODUCTION

The veteran served on active duty from March 1977 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and a chronic 
low back disability.  During the course of the appeal, the 
Board remanded the case to the RO in March 2004 and August 
2005 for additional evidentiary and procedural development.  
Thereafter, by rating decision of October 2006, the veteran 
was granted service connection and a 70 percent evaluation 
for paranoid schizophrenia, effective June 5, 2000 (the date 
on which he filed his original claim for VA compensation for 
an acquired psychiatric disability).  However, the denial of 
service connection for PTSD was confirmed, as was the claim 
for service connection for a chronic low back disability.  
The case was returned to the Board in January 2007 and the 
veteran now continues his appeal.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran has a 
definitive diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy 
during service.

3.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records or other 
credible, supporting evidence.

4.  A chronic low back disability did not have its onset 
during active duty.




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.304(f) (2006).

2.  A chronic low back disability was not incurred, nor is 
one presumed to have been incurred in military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claims 
were received in June 2000, prior to enactment of VCAA.  The 
claims were denied in a March 2001 rating decision, which is 
now on appeal.  During the course of the appeal, the veteran 
was notified in correspondence dated in March 2004, May 2005, 
August 2005, November 2005, and February 2006 of the 
provisions of the VCAA as they pertained to his claims.  In 
an ideal situation, the notice required by 38 U.S.C.A. § 
5103(a) should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  While the initial notice 
letter issued in March 2004 provided full notice only after 
the initial decision, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the claimant was not provided full 
notice prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claims at issue were remanded 
twice for development and then readjudicated, with additional 
supplemental statements of the case provided to the veteran.  
He has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and the actions taken by VA have essentially 
cured the error in the timing of notice.  Therefore, the 
Board's adjudication of this appeal would not result in 
prejudice to the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  His service medical records, service personnel 
records, and all relevant private and VA medical records 
pertaining to his treatment for a psychiatric disorder and a 
low back disability for the period from 1985 to 2006 have 
been obtained and associated with the evidence.  Records 
relating to his claim for Social Security Administration 
(SSA) disability benefits have also been obtained for 
inclusion in the evidence.  A VA examination to clarify his 
psychiatric diagnoses was conducted in December 2005 and the 
report of this examination has been associated with the 
evidence.  Furthermore, the U. S. Army and Joint Services 
Records Research Center (JSRRC), formerly the Center for Unit 
Records Research (CURR), conducted research in an attempt to 
verify the veteran's alleged PTSD stressors, and a report of 
their findings, dated in January 2006, has been associated 
with the veteran's claims file.  The veteran has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  In correspondence dated in October 2006, 
the veteran was informed of the VCAA provisions as they 
pertained to increased rating and earlier effective date 
issues, in compliance with the Court's holding in Dingess.  
Therefore, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual background and analysis: Entitlement to service 
connection for PTSD

The veteran claims that he has a diagnosis of PTSD that he 
relates to alleged stressors involving the deaths of friends 
of his during active duty, and of witnessing the crash of F-4 
fighter jets while serving in the United States Air Force.  
His military personnel records show that he served as an 
instruments specialist, whose duties involved the maintenance 
and repair of avionics and instrumentation on F-4 fighter 
jets.  His military performance records and psychiatric 
counseling records reflect that he experienced depression and 
paranoid ideation during active duty, and that he eventually 
decompensated and was discharged Under Honorable Conditions 
on the grounds of displaying an apathetic attitude towards 
his duties.  Although no diagnosis of a chronic psychiatric 
disorder was presented in his service medical records, he was 
diagnosed years later with paranoid schizophrenia, whose 
prodromal symptoms were clinically determined to have had 
their onset in service, and for which he is now service 
connected.

With regards to the veteran's PTSD claim, the private and VA 
psychiatric treatment records show only a few notations of 
rule out PTSD, or PTSD linked to stressors involving the 
veteran's alleged assault by a dentist, or to a vague account 
of having friends who were killed in service.  The service 
personnel, medical, and dental records do not reflect that 
the veteran was ever assaulted by a dental care provider, and 
the veteran was unable to provide any names of his allegedly 
dead friends so that the stressor could be verified.  In this 
regard, the psychiatric reports reflect that the veteran was 
a very poor historian, and that his psychosis caused him to 
present rambling, disassociated accounts of his personal 
history.  One report noted that he claimed to have been 
disabled since serving in Vietnam in 1966, even though he 
would have been only 10 years old at the time and had never 
served in Southeast Asia during his period of active duty.  
The veteran also related a rather broad and  undetailed 
stressor account of witnessing the crash of an F-4 fighter 
jet during service.  However, in a January 2006 report, JSRRC 
was unable to verify any such incident when researching the 
veteran's unit history.

In December 2005, the veteran was examined by a VA 
psychiatrist.  The psychiatrist reviewed the veteran's 
clinical history and after interviewing him, she determined 
that he had an Axis I diagnosis of paranoid schizophrenia but 
stated conclusively that his psychiatric symptoms did not 
meet the criteria for PTSD.  

VA psychiatric treatment records dated 2005 - 2006 show that 
the veteran continued to present his psychiatric symptoms as 
PTSD, even though the treating physicians and psychiatrists 
stated in their treatment notes that they had unanimously 
concluded that the veteran suffered from a thought disorder 
or a psychosis, and not from PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).

Department regulations require three elements to establish 
service connection for PTSD: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) 
(conforming with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV), and supported by findings on the examination 
report); (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the in-
service stressor.  38 C.F.R. § 3.304(f) (2006).  If a claimed 
in-service stressor is related to combat, service department 
evidence showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2006); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires the 
veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  If VA determines the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Zarycki, 6 Vet. App. at 98.

In this case, the veteran asserts that his psychiatric 
symptoms represent a diagnosis of PTSD, although this has 
been definitively ruled out as his Axis I diagnosis by VA 
examination of December 2005.  The absence of a clinical 
diagnosis of PTSD has been repeatedly confirmed on clinical 
treatment notes dated 2005 - 2006.  His alleged non-combat 
stressors to which he associates his self-made diagnosis of 
PTSD are also unverified by the objective historical record.

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, and in the absence of a definitive clinical 
diagnosis of PTSD, the essential criteria of 38 C.F.R. § 
3.304(f) have not been met, and the Board must therefore deny 
the veteran's claim of entitlement to service connection for 
PTSD.  Although the veteran is entitled to the benefit of the 
doubt when the evidence supporting a grant of his claim and 
the evidence supporting a denial of his claim are in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-58 (1990).

To the extent that the veteran asserts that he does have an 
actual, valid diagnosis of PTSD, and that there exists a 
nexus between his self-made Axis I diagnosis and his period 
of military service based on his knowledge of medicine and 
his own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in psychiatry, he thus lacks the requisite 
professional qualifications to make a psychiatric diagnoses, 
or to present commentary and opinion on matters regarding the 
etiology and causation of such diagnoses.  His statements in 
this regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Factual background and analysis: Entitlement to service 
connection for a chronic low back disability.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

The veteran claims that he has a chronic low back disability 
whose onset began during active duty after he was struck by a 
car from behind while riding on a motorcycle, sustaining 
traumatic injuries to his spine.  However, his service 
medical and personnel records do not corroborate this 
account.  His spine was clinical normal on pre-enlistment 
examination in December 1976, and he denied having any 
medical history of recurrent low back pain.  

The veteran's medical records during service are devoid of 
any report of treatment for low back symptoms or a traumatic 
back injury.  Although his personnel records reflect that he 
was counseled for unsafe driving habits while operating a 
military support vehicle on the airbase flightline, they do 
not show that he was ever actually involved in a motor 
vehicle accident, and his service medical records do not 
reflect treatment for any other bodily injuries that were 
sustained in a motor vehicle accident.  

Separation examination in February 1980 shows that the 
veteran's spine was clinically normal, and that he denied 
having any recurrent low back pain in his medical history 
questionnaire.

Post-service private, SSA, and VA medical records show that 
the veteran reported a history of low back injuries that 
began in 1983, when a cow jumped on his back.  Then, in 1984, 
he strained his lower back while operating a pneumatic 
jackhammer.  In 1985, he strained his back while lifting a 
heavy air compressor.  Later in 1985, he sustained a 
significant back injury while lifting a milk tank that 
weighed several thousand pounds.  Reportedly, he was 
attempting to lift the milk tank in concert with several 
other men when balance was lost and the milk tank fell on the 
veteran, injuring his back as a result.  The records reflect 
that as of 1985, the veteran was deemed to have been disabled 
for purposes of entitlement to SSA disability benefits, due 
to diagnoses that included degenerative changes of his 
lumbosacral spine, herniated nucleus pulposus at the L4-5 
disc space with nerve root impingement, lumbar facet 
arthropathy, and the presence of a large osteophyte at the L-
5 vertebra.  None of these clinical records present any 
medical opinion attributing the veteran's low back disability 
to his period of military service.

In view of the foregoing discussion, the Board concludes that 
there is no objective medical basis to allow the veteran's 
claim for VA compensation for a chronic low back disability.  
His service medical records do not show onset of a chronic 
low back disability during active duty, and his post-service 
medical records do not show onset of a chronic low back 
disability that is productive of a compensable level of 
impairment within the one-year presumptive period immediately 
following his separation from active duty in April 1980.  In 
fact, his clinical records quite clearly demonstrate that he 
experienced multiple incidents of traumatic injury to his low 
back beginning in 1983, which were several years after his 
discharge from service.  In the absence of any objective 
medical evidence establishing a nexus between the veteran's 
current back diagnoses and his period of active duty, his 
claim of entitlement to service connection for a chronic low 
back disability must be denied.  Because the evidence in this 
case is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

To the extent that the veteran asserts that there exists a 
nexus between his low back disability and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in orthopedic medicine, he thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding their etiology 
and causation.  His statements in this regard are therefore 
not entitled to be accorded any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 


ORDER

Service connection for PTSD is denied.

Service connection for a chronic low back disability is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


